UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
42WEST LLC,                           :                5/25/2021
                                      :
                    Plaintiff,        :
                                      : 21 Civ. 1581 (VM)
     - against -                      :
                                      : ORDER
ALEXANDER S. GOULD,                   :
                                      :
                    Defendant.        :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

      The complaint in this action was filed on February 22,

2021. (“Complaint,” Dkt. No. 1.) The Court granted defendant

Alexander S. Gould (“Gould” or “Defendant”) extensions of

time to answer or otherwise respond to the Complaint twice;

first     on   March   23,   2021   (Dkt.   No.   12)    and    then,    over

Plaintiff’s objection, again on April 23, 2021 (Dkt. No. 14).

        By e-mail to Chambers dated May 24, 2021, Defendant now

represents that he does not dispute that he owes Plaintiff

“$99,000 plus a reasonably negotiated amount for attorney’s

fees” and that he is “working diligently to pay 42 West in

full as soon as possible.” Defendant states he is “not asking

for   a   blanket      additional   extension     of    time”   but     seeks

“guidance in the best way to proceed.” Accordingly, it is

hereby

        ORDERED that, to the extent Gould requests any further

extension of time, the request is DENIED; and it is further
     ORDERED that Gould is directed to answer or otherwise

respond to the Complaint by filing in the public docket within

21 days of the date of this Order. The Court notes that an e-

mail to Chambers will not satisfy this Order and directs Gould

to   the   resources   available   on     the   Court’s   website:

https://www.nysd.uscourts.gov/prose      should   he   continue   to

proceed pro se. In the event no timely response to this Order

is submitted, Plaintiff may move for default judgment.



SO ORDERED.

Dated:     New York, New York
           25 May 2021
                                        ________________________
                                             Victor Marrero
                                                U.S.D.J.
